DETAILED ACTION

The following is a non-final office action is response to communications received on 03/14/2022.  Claims 1-10 & 12-17 are currently pending and addressed below.  Claims 10 & 12-17 are withdrawn and claim 11 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 & 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 6 states “…the position of a based part”.  The examiner believes the limitation should read “…the position of a base.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 states “optionally but preferably at least one of:”.  The phrase “optionally but preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,595,886. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other 
In the claims set forth above, both the patent and instant application claim a  system of parts comprising: an implantable humeral component which comprises a head part affixable to or affixed to a base part; an implantable glenoid component which comprises an articular glenoid part affixable or affixed to a glenoid base plate part; optionally but preferably at least one of: an osteotomy guide; a guide instrument; a compression instrument; a locator instrument; one or more reciprocating mini saw blades; and one or more boring reamers.
As the structural limitations and orientations of the system are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winslow et al. (US 2009/0192621).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    657
    532
    media_image1.png
    Greyscale

Regarding Claim 1, as best understood (see 112 rejection supra), Winslow teaches a system comprising: an implantable humeral component (100) which comprises a head part (108) affixable to or affixed to a base part (112a); an implantable glenoid component (110) which comprises an articular glenoid part (180) affixable or affixed to a glenoid base plate part (182).
Regarding Claim 2, Winslow teaches wherein the humeral component (100) further comprises a head (108) having an articular bearing surface having a flat back (shown) surface and a central recess (120) configured to receive and retain within it an insert portion (shown) of a fixation portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. (US 2022/0031464) in view of Winslow et al. (US 2009/0192621).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image2.png
    785
    1315
    media_image2.png
    Greyscale

Regarding Claim 1, as best understood (see 112 rejection supra), Knox discloses the invention substantially as claimed.  Knox teaches a system comprising: an implantable humeral component (Fig 18B) which comprises a head part (shown) affixable to or affixed to a base part (shown); an implantable glenoid component which comprises an articular glenoid part [0003]-[0004].
However, Knox does not specifically disclose wherein the implantable glenoid component comprises an articular glenoid part affixable or affixed to a glenoid base plate part.
Winslow teaches a shoulder implant assembly in the same field of endeavor.  Said assembly comprising opposing humeral and glenoid components wherein said glenoid component comprises an articular glenoid part (180) affixable or affixed to a glenoid base plate part (182).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the articular and base parts of the glenoid component, as taught by Winslow, as the opposing prosthetic couple of the Knox device.  As Knox teaches the use of a glenoid component in conjunction with the humeral component (Fig 18B), and Winslow teaches a very well-known two-part glenoid system, the combination of the two to create a total shoulder assembly would be obvious to one of ordinary skill.
Regarding Claim 2, the combination teaches wherein the humeral component (Fig 18B) further comprises a head having an articular bearing surface (shown) having a flat back surface (shown) and a central recess (shown) configured to receive and retain within it an insert portion (shown) of a fixation portion.  
Regarding Claim 3, the combination teaches wherein the base part (shown) of the humeral component comprises a fixation portion having the insert portion configured to be received within the central recess (shown), and a central peg (shown) configured to be received within a humerus (Fig 1A), the central peg having a base (shown), an axial threaded recess (shown) extending inwardly from the base, an alignment recess (shown) extending inwardly from the base, and at least one transverse hole (shown) within the central peg.  
Regarding Claim 4, the combination teaches wherein the base part (shown) of the humeral component includes a circular disc (shown) which extends radially outwardly from the base part and is situated between the insert part and central peg.
Regarding Claim 5, the combination teaches wherein the base plate (182) of the glenoidal component (110) includes a generally flat glenoid base plate (Fig 1) and a cavity configured to receive and retain within it the base of an articular glenoid part (180).

Allowable Subject Matter
Claims 6-9 would be allowable if: (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action, and (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774